ABAKAN INC. 2665 S. Bayshore Drive, Suite 450 Miami, Florida 33133 December 27, 2011 Dietrich A. King Staff Attorney Division of Corporation Finance treet, N.E. United States Securities and Exchange Commission Washington, D.C. 20549-4631 Re: Abakan Inc. Amendment 2 to Current Report on Form 8-K Filed November 14, 2011 Amendment 1 to Annual Report on Form 10-K for the Fiscal Year Ended May 31, 2011 Filed November 14, 2011 Amendment 1 to Quarterly Report on Form 10-Q for the Quarter Ended August 31, 2011 Filed November 14, 2011 Current Report on Form 8-K Filed March 25, 2011 File No. 0-52784 Dear Mr. King: Thank you for your comments dated November 28, 2011 to Abakan Inc.s submissions on Form 8-K/A-2, Form 10-K/A, and Form 10-Q/A each of which was filed on November 14, 2011 and on Form 8-K filed on March 25, 2011. We have electronically filed an amended copy of our annual report on Form 10-K/A-2 for the year ended May 31, 2011 to include a revised auditors report and certain material agreements. In addition we have included a redlined copy of the filing as part of this correspondence for your reference. Please direct copies of all responses and any additional comments to us at the following address: Robert H. Miller Chief Executive Officer Abakan Inc. 2665 S. Bayshore Drive, Suite 450 Miami, Florida 33133 Telephone: (786) 206-5368 Facsimile: (786) 347-7706 The following are our detailed responses to your comments. Form 8-K Filed March 25, 2011 Item 1.01  Entry into Definitive Agreement, page 2 1. We note your response to comment 15 from our letter dated October 17, 2011 and request that you provide the previously requested information as soon as practicable. 1 Response: Thank you for your comment. We do intend to provide the previously requested information ass oon as is practicable. Form 10-K/A for the Year Ended May 31, 2011 Report of Independent Registered Public Accounting Firm, page F-2 2. We note your response to comment 19 from our letter dated October 17, 2011 and do not see where the requested revision has been made. Your current auditor refers to a predecessor auditor that audited your financial statements for the period from June 27, 2006 (inception) through May 31, 2010. While this reference to a predecessor auditor that audited a portion of the cumulative data is permitted, your current auditors report must still render an opinion on the entire period from June 27, 2006 (inception) through May 31, 2011. The opinion paragraph makes no reference to this period. Please make arrangements with your auditors to have them revise their report. Please file it in an amended Form 10-K. Response: We have obtained a revised audit report from our independent registered public accounting firm and included same in our amended Form 10-K/A-2. Note 7  Investment in non-controlling interest, page F-19 3. We note your response to comment 21 from our letter dated October 17, 2011. Since MesoCoat was a material equity method investment as of May 31, 2011, please include audited financial statements for MesoCoat for the year ended May 31, 2011 in your next Form 10-K as well as audited financial statements for Powdermet for each period presented. Response: We will include audited financial statements for both MesoCoat and Powdermet as appropriate inour next Form 10-K for the period ended May 31, 2012. Form 10-Q/A for the Period Ended August 3, 2011 Statements of Operations, page 6 4. The line item titled net profit (loss) appears to actually represent net profit (loss) attributable toAbakan. In addition, the loss before provision of income taxes line item appears to actuallyrepresent loss attributable to Abakan before income taxes. If true, please revise the titles used forthese line items in future filings. In addition, it does not appear that any of the line itemspresented actually represent net income (loss). Please ensure that you include a net income (loss) line item in future filings. Please ensure that your statements of cash flows are also revised tobegin with net income (loss) rather than net profit (loss) attributable to Abakan. Finally, pleasepresent comprehensive income (loss), comprehensive income (loss) attributable to non-controlling interest and comprehensive income (loss) attributable to Abakan in your future filings.Please show us what your revisions will look like. Response: We will prepare our future filings to ensure that the comments produced hereto are addressed inour presentations follow the following format or as is appropriate in the given period: 2 ABAKAN INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS Cumulative amounts from development stage activities For the three months ended June 27, 2006 August 31, (Inception) to August 31, 2011 Revenues Commercial $ 6,177 $ - $ 6,177 Contract and grants 298,114 - 298,114 Other income 44,097 - 45,693 348,388 - 349,984 Cost of Revenues 303,332 - 303,332 Gross income 45,056 - 46,652 Expenses General and administrative General and administrative 106,205 29,458 376,171 Professional fees 74,761 58,891 397,819 Professional fees - related parties 15,000 15,000 120,000 Consulting 225,372 105,045 1,001,218 Consulting - related parties 76,577 116,600 1,009,977 Payroll and benefits expense 137,607 24,557 394,476 Depreciation and amortization 82,059 1,378 111,285 Impairment of asset - - 180,000 Stock expense on note conversion - - 337,660 Stock options expense 338,517 169,024 1,616,269 Total expenses 1,056,098 519,953 5,544,875 Loss from operations (1,011,042) (519,953) (5,498,223) Other (expense) income Interest expense: Interest - loans (35,580) (4,006) (88,208) Interest - related parties - - (5,442) Liquidated damages - - (250,000) Amortization of discount on debt (123,535) - (261,025) Total interest expense (159,115) (4,006) (604,675) Interest income 147 861 4,276 Loss on debt settlement - - (5,257) Gain on debt settlement - - 200,709 Unrealized gain on MesoCoat acquisition 1,764,345 - 1,764,345 Equity in Powdermet income 46,049 - 117,705 Equity in MesoCoat loss (44,408) (122,015) (586,020) Total Other (expense) income 1,607,018 (125,160) 891,083 Net income (loss) before noncontrolling interest 595,977 (645,113) (4,607,139) Noncontrolling interest in MesoCoat Loss 53,892 - 53,892 Net income/ (loss) attributable to Abakan Inc. 649,868 (645,113) (4,553,248) Provision for income taxes - - - Net income/ (loss) $ 649,868 $ (645,113) $ (4,553,248) Net income/ (loss) per share - basic $ $ 0.01 $ (0.01) Net income/ (loss) per share - diluted $ $ 0.01 $ (0.01) $ Weighted average number of common shares outstanding - basic 59,330,468 55,115,000 Weighted average number of common shares outstanding - diluted 67,485,701 55,115,000 3 ABAKAN INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS Cumulative amounts from development stage activities For the three months ended June 27, 2006 August 31, (Inception) to August 31, 2011 CASH FLOWS FROM DEVELOPMENT STAGE ACTIVITIES Net income/ (loss) from development stage activities $ 595,977 $ (645,113) $ (4,607,139) Adjustments to reconcile net income/ (loss) to net cash provided by (used in) development stage activities: Depreciation and amortization 82,059 1,378 111,285 Amortization of discount on debt 123,535 - 261,025 Amortization of deferred financing fees 292 - 292 Stock options expense 338,517 169,024 1,616,269 Stock expense from note conversion - - 337,660 Stock issued for services 76,000 - 597,401 Equity in investee loss 44,408 122,015 514,365 Equity in investee income (46,049) - (46,049) Unrealized gain on MesoCoat acquisition (1,764,345) - (1,764,345) Changes in operating assets and liabilities: Accounts receivable 44,839 - 44,839 Notes receivable - related parties - 4,000 (4,500) Prepaid expenses 10,023 12,098 (20,330) Prepaid expenses - related parties 1,485 - 14,152 Accounts payable 45,793 15,692 386,279 Accounts payable - related parties 37,554 30,917 199,499 Accrued interest - related parties - - 2,664 Accrued interest - loans payable 35,525 4,006 89,968 Accrued liabilities 39,865 - 112,293 Waste to Energy Group Inc. - - 180,000 Total adjustments (930,500) 359,130 2,632,766 NET CASH PROVIDED BY/ (USED IN) DEVELOPMENT STAGE ACTIVITIES (334,524) (285,983) (1,974,374) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant, equipment and website (288,993) (917) (322,849) MesoCoat - minority interest, net of cash assumed in business combination 307,650 - (3,142,380) Powdermet - minority interest - - (1,650,000) Capitalized patents and licenses (2,195) - (102,195) Waste to Energy Group Inc. - - (180,000) NET CASH USED IN INVESTING ACTIVITIES 16,462 (917) (5,397,424) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock 245,465 - 4,421,606 Proceeds from loans payable 846,665 460,769 3,618,467 Proceeds from loans payable - related parties - - 79,680 Payments on loans payable - related parties - - 21,063 Repayments of capital leases (3,387) - (3,387) Proceeds from capital contributed - - 5,050 NET CASH PROVIDED BY FINANCING ACTIVITIES 1,088,744 460,769 8,142,480 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 770,682 173,869 770,682 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD - 40,564 - CASH AND CASH EQUIVALENTS, END OF PERIOD $ 770,682 $ 214,433 $ 770,682 4 Note 10- Earnings- Per- Share Calculation, page 23 5. We note your response to comment 24 from our letter dated October 17, 2011. In future filings, please also disclose separately by type of security the number of shares excluded in each period presented from the computation of diluted EPS because their inclusion would be anti-dilutive. Similarly, revise your future Forms 10-K. Response: We will prepare our future filings, including our future Forms 10-K, to disclose separately by type of security the number of shares excluded in each period presented from the computation of diluted EPS. In connection with Abakans response to these comments, we confirm the following: · Abakan is responsible for the adequacy and accuracy of the disclosure in its filing; · staff comments or changes to disclosure in respect to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · Abakan may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We do hope that the information provided above is responsive to your comments. Should you have any additional comments or questions regarding Abakans filing please contact us. /s/ Robert H. Miller Robert H. Miller Chief Executive Officer Attachment Form 10-K/A -2 May 31, 2011 - redline 5
